Walker, J.,
dissenting: There was no serious denial by tbe defendant of tbe right to have tbe record amended by inserting tbe correct name of defendant for tbe incorrect one — tbat is,, tbe compress company for tbe gas company, two names radically different in pronunciation and not coming under tbe rule of idem, sonahs. Tbe power of amendment was not tbe real point raised by tbe defendant, but bis right to answer, if tbe power was exercised and tbe amendment made. My opinion is tbat be should have been granted tbat right. If tbe plaintiff could enforce bis judgment, tbe amendment was not necessary, and tbe fact tbat it was made shows tbat plaintiff and tbe court considered it necessary in order to enforce tbe judgment. It was, therefore, a material amendment, and not merely formal. Tbe plaintiff was asking for a favor from tbe court, and when be received it, it does not come witb good grace from him to question defendant’s right to be beard. But I do not regard it as a mere favor tbe defendant is asking of tbe court, but a right to which be is entitled. In Atwood v. Landis, 22 Minn., 558, tbe Court went beyond the position I now take and held tbe judgment in a similar case to be void, tbe process not having been served on tbe party by bis right name. It is 'not necessary tbat we .should. go so far, as defendant only asks leave to answer. Tbe facts of tbat case were precisely like those in this record, as tbe man upon whom tbe summons was served was tbe one who owed tbe debt. Farnham v. Hildrich, 32 Barbour (N. Y.), 277, is directly in point. It was decided as follows:
“1. Tbe judgment and execution must describe tbe party whose property is sought to be taken, and it is not enough tbat tbe right man is made to pay a debt.
“2. The sheriff can only execute tbe process against tbe person or property of tbe individual named.
*440“3. "Where a defendant, sued by a wrong name, fails to appear in the action, he does not waive his right to object to the misnomer, after judgment and execution,” citing many authorities.
This decision was approved in the Minnesota case, which we cited above. See, also, Cole v. Hindson, 101 English Rep. (Reprint), 528 (S. C., 6 Term Rep., 234). All these cases decide beyond any doubt that if plaintiff is permitted to amend, the defendant should be allowed to answer or demur as if there had been no judgment.
But, aside from authority upon this question, it would seem to be fair and just that defendant should be allowed to answer to the merits. If plaintiff’s amendment is necessary in order that he may enforce the judgment, it is substantial, and no reason, in that view, can be discovered why defendant should not be entitled to plead or answer in the case, ■the judgment being set aside for that purpose. The defendant was not by the law called upon to answer a defective complaint filed under defective process, nor was it required to come into a suit, appear, and plead when it had not been properly summoned to do so. When process was served upon the compress company, even if the same was defective, it had the right to retain counsel to investigate and protect its interests, ánd this cannot be used to its prejudice. A person would be very imprudent and unwise to pursue any other course. It did not appear because it was not required to do so, and waive its rights in favor of the plaintiff. If one is served with process by one name, he is not bound to answer if that is not his true name, but is quite different. He is not bound to correct the plaintiff’s, or the sheriff’s, mistake. • It appears, or at least was stated in the argument, that the lot in question was not worth over $700, and the plaintiff offered to sell it for $800, and yet the damages were assessed at four times that much, or $2,975. This is a large recovery in any case, but especially so, and also a very unjust one, when the defendant has properly had no day in court. A plaintiff must not only intend to sue the one whom he alleges to be liable to him, but he must actually do so, and a suit against the gas company is not a suit against the compress company. Hassell v. Daniels, etc., Steamboat Co., 168 N. C., 296.
The judgment by default and inquiry was rendered at December Term, 3913, and the inquiry was not executed until March Term, 1918. In the meantime, the two attorneys who represented the defendant successively in Richmond County for many years have died.
AlleN, J., concurs in this dissenting opinion.